Citation Nr: 1638140	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for joint pain / fibromyalgia, to include as due to herbicide (Agent Orange) exposure and as due to radiation exposure.    

2.  Entitlement to service connection for a headache disorder, to include as due to herbicide (Agent Orange) exposure and as due to radiation exposure.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


	ATTORNEY FOR THE BOARD	

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from September 1969 to April 1971.  He served in Korea from March 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In March 2014, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

The Board sees that the issue of new and material evidence to reopen service connection for chronic myeloid/myelogenous leukemia has been perfected (see September 2016 VA Form 9), but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this particular issue.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has joint pain and headaches that are the result of radiation exposure during military service.  Specifically, he contends that he was exposed to radiation while assigned to a Hawk missile site in Korea near the DMZ from March 1970 to April 1971.  He says the radar from the Hawk missile site emitted radiation.  The Veteran explains he was told by other mechanics not to walk or work around the radars while they were emitting radiation.  However, he states it was necessary as part of his duties as a mechanic to perform maintenance on the radar, during which time he had to walk in front of the radar while it was emitting radiation.  He emphasizes he obeyed orders despite the warning signs around the radar site.  See August 2010 and March 2012 VA Form 9s; November 2010 claim; May 2012 representative statement; October 2015 NOD.  

The Veteran also asserts that he has joint pain and headaches that are the result of herbicide (Agent Orange) exposure during military service.  He says his duties as a mechanic at the Hawk missile sites required him to serve along the DMZ in Korea from March 1970 to April 1971, in an area where herbicides were applied.  He maintains he served in a recently sprayed area and consumed food and water that could have been sprayed with Agent Orange.  He says he could see the DMZ near a mountain he served on as part of his duties as a mechanic at Hawk missile sites.  See October 2015 NOD; September 2016 VA Form 9; February 2016 VA Agent Orange Registry examination on Virtual VA.

However, before addressing the merits of the joint pain and headaches claims, the Board finds that additional development of the evidence is required.

With regard to the Veteran's alleged herbicide exposure in Korea, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011).  This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal.  A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in a table in the VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b (change date August 26, 2016).    

Service personnel records confirm that while stationed in Korea from March 1970 to April 1971, the Veteran was assigned to Btry C, 7th Battalion (HAWK), 5th Artillery.  However, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  See id.  Moreover, the Veteran has not been diagnosed with any disorder associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation.  See 38 C.F.R. § 3.307(a)(6)(iv).    

However, the presumption of service connection for herbicide-related diseases could apply if exposure to herbicides is shown on a factual basis.  In essence, if the veteran did not serve in Korea in a particular unit during the required timeframe, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances, but the exposure to one of the herbicides listed at 38 C.F.R. § 3.307(a)(6)(i) can still be established if shown by the facts of the case.  Moreover, although the Veteran does not have one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), a veteran may potentially establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

In this regard, the VBA Live Manual provides guidance on what steps the AOJ must take to verify herbicide exposure on a factual basis for Korean service in certain instances.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date August 26, 2016).  According to this provision, the AOJ should send a request to JSRRC for verification of exposure to herbicides when a veteran claims exposure in Korea, but the service was not between April 1, 1968, and August 31, 1971, or was not in a unit or entity listed in the table above.  Here, although the Veteran served in Korea during the requisite time period between April 1, 1968, and August 31, 1971, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during the relevant time period.  Thus, normally, the AOJ would have sent a request to the JSRRC for further verification.  Regardless, the AOJ found that the Veteran did not respond to a November 2014 VCAA development letter requesting that he provide sufficient information to complete a JSRRC request.  If the Veteran fails to provide sufficient information to complete a JSRRC request, the JSRRC coordinator should complete a Formal Finding of insufficient evidence for a referral to JSRRC.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date August 26, 2016).   

On this issue, the AOJ did just that.  Specifically, the AOJ secured a March 2015 Formal Finding from the U.S. Army Joint Services and Research Center (JSRRC) coordinator.  It was determined by the JSRRC coordinator that the Veteran did not provide adequate information to conduct a search through JSRRC, in order to determine whether he was exposed to Agent Orange on the Korean DMZ during active duty.  The JSSRC coordinator found that the evidence of record showed service in Korea, but there was no evidence to concede exposure to Agent Orange, without further information from the Veteran.  (A VCAA development letter dated November 2014 had advised veteran if he did not serve in Vietnam, he need to provide information on when, where, and how he was exposed to Agent Orange). 

However, the Board sees that subsequent to this development by the AOJ, the Veteran did in fact provide further details regarding his alleged herbicide exposure in Korea in a February 2016 VA Agent Orange Registry examination on Virtual VA.  The AOJ did not follow up on this information through no fault of its own, as the case had already been certified to the Board.

Therefore, first, the AOJ should resend the Veteran a development letter requesting that he provide sufficient details for purposes of verifying exposure to Agent Orange in Korea with the JSRRC.  The AOJ should ask the Veteran when, where, and how he was exposed to Agent Orange along the DMZ in Korea from March 1970 to April 1971.  Thus far, the Veteran has contended that he served in a recently sprayed area and consumed food and water that could have been sprayed with Agent Orange.  He says he could see the DMZ near a mountain he served on as part of his duties as a mechanic at Hawk missile sites.  See recent February 2016 VA Agent Orange Registry examination on Virtual VA.

Second, the AOJ should then send a request to the JSRRC for verification of exposure to herbicides in Korea, if the JSRRC coordinator determines there is sufficient information to permit a JSRRC search.

Third, as the case is already being remanded, VA treatment records from the VA healthcare system in Lexington, Kentucky, dated from June 2016 to the present should also be associated with the claims file.

Fourth, after securing any additional evidence, the AOJ should obtain a VA addendum opinion from the same VA examiner who performed the April 2014 VA fibromyalgia and headache examinations.  Previously, the April 2014 VA examiner did not address whether the Veteran's joint disorder (diagnosed as bilateral patellofemoral syndrome of the knees) or headache disorder (diagnosed as mixed type headaches), both of which are not listed presumptive diseases for herbicide purposes, are otherwise directly related to any herbicide exposure during military service in Korea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  Thus, a VA addendum opinion is necessary.  If the same VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another VA examination is not necessary unless the VA examiner specifically requests one.   

Fifth, as noted above, the Veteran also asserts that he has joint pain and headaches that are the result of radiation exposure during military service.  Specifically, he contends that he was exposed to radiation while assigned to a Hawk missile site in Korea near the DMZ from March 1970 to April 1971.  He says the radar from the Hawk missile site emitted radiation.  

However, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable in the present case.  VA's radiation regulations (38 C.F.R. § 3.309 and 38 C.F.R. § 3.311) only pertain to exposure to ionizing radiation.  In the present case, the Veteran has alleged exposure to what only can be described as non-ionizing radiation from radar system equipment.  The Court has taken judicial notice that radar equipment emits micro-wave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72   (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2015).

Moreover, there is no evidence or allegation that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309(d).  In addition, none of his current disorders on appeal is listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  Furthermore, there is no specific evidence or even an allegation from the Veteran that he engaged in a "radiation-risk activity" as defined under 38 C.F.R. § 3.309(d).  Also, there is no evidence of exposure to ionizing radiation in the Veteran's SPRs and no DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation) was in existence for the Veteran.  The Board has also considered that 38 C.F.R. § 3.311(b)(4) states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2), VA shall nevertheless develop the claim under the provisions of section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  At the present time, the Veteran has submitted no such medical or scientific evidence.  Thus, under 38 C.F.R. § 3.311(a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on alleged exposure to ionizing radiation.  

In any event, the RO has not fully developed the theory of entitlement to service connection for bilateral patellofemoral syndrome and mixed type headaches, as due to non-ionizing (radar-type) radiation exposure.  Therefore, the AOJ should obtain a VA addendum opinion from the same VA examiner who performed the April 2014 VA fibromyalgia and headache examinations, on the issue of whether the Veteran's bilateral patellofemoral syndrome and mixed type headaches are the result of non-ionizing radiation exposure from Hawk missile radar systems.  Again, neither 38 C.F.R. § 3.309 nor 38 C.F.R. § 3.311 is applicable here.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should resend a development letter to the Veteran asking him to provide details for purposes of verifying exposure to Agent Orange in Korea with the JSRRC.  In particular, the AOJ should ask the Veteran when, where, and how he was exposed to Agent Orange along the DMZ in Korea from March 1970 to April 1971.  Thus far, the Veteran has contended that he served in a recently sprayed area and consumed food and water that could have been sprayed with Agent Orange.  He says he could see the DMZ near a mountain he served on as part of his duties as a mechanic at Hawk missile sites.  See recent February 2016 VA Agent Orange Registry examination on Virtual VA.

2.  If there is sufficient information to permit a JSRRC search, the AOJ should send a request to the JSRRC for verification of exposure to herbicides in Korea for the Veteran.  See VBA Live Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c (change date August 26, 2016).   

(The Veteran says his duties as a mechanic at the Hawk missile sites required him to serve along the DMZ in Korea from March 1970 to April 1971, in an area where herbicides were applied.  He maintains he served in a recently sprayed area and consumed food and water that could have been sprayed with Agent Orange.  He says he could see the DMZ near a mountain he served on as part of his duties as a mechanic at Hawk missile sites.  See October 2015 NOD; September 2016 VA Form 9; February 2016 VA Agent Orange Registry examination on Virtual VA).

3.  The AOJ should secure complete VA treatment records from the VA healthcare system in Lexington, Kentucky, dated from June 2016 to the present, and associate them with the claims file. 

4.  After completing the above development, the AOJ should secure a VA addendum opinion from the April 2014 VA fibromyalgia and headaches examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Only for purposes of rendering this opinion, assume the Veteran was exposed to herbicide agents during his military service in Korea.  

The VA examiner must answer the following questions: 

(a) For the non-presumptive joint and headaches disorders previously diagnosed in the record (bilateral patellofemoral syndrome of the knees and mixed type headaches), is it at least as likely as not (i.e., 50 percent or more probable) that any of these conditions began during service or are otherwise causally related to the Veteran's herbicide exposure in service (regardless of the fact that the Veteran's current bilateral patellofemoral syndrome of the knees and mixed type headaches are not conditions presumed to be associated with herbicide exposure)?  

(b) For the joint and headaches disorders previously diagnosed in the record (bilateral patellofemoral syndrome of the knees and mixed type headaches), is it at least as likely as not (i.e., 50 percent or more probable) that any of these conditions are related to the Veteran's non-ionizing radiation exposure from Hawk missile radar systems during service?  In rendering this opinion, assume the Veteran was exposed to non-ionizing radiation during service in Korea.     

(c) In rendering the above opinions, the VA examiner is advised of the following:

* The Veteran was a mechanic assigned to a Hawk missile site in Korea near the DMZ from March 1970 to April 1971.  It is assumed the Veteran was exposed to non-ionizing radiation during service, as radar equipment is known to emit micro-wave type, non-ionizing radiation.

* Also, only for purposes of rendering this opinion, assume the Veteran was exposed to herbicide agents during his military service in Korea as well.  
   
5.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues of service connection for joint pain / fibromyalgia and a headache disorder, to include as due to herbicide (Agent Orange) exposure and as due to radiation exposure.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


